[Cite as State v. Link, 2018-Ohio-1730.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        ROSS COUNTY

STATE OF OHIO,                                  :

        Plaintiff-Appellee,                     :      Case No. 17CA3602

v.                                              :
                                                       DECISION AND
JASON TIMOTHY LINK,                             :      JUDGMENT ENTRY

        Defendant-Appellant.                    :      RELEASED 05/02/2018


                                           APPEARANCES:


Jason Timothy Link, Chillicothe, Ohio, pro se Appellant.

Sherri K. Rutherford, City of Chillicothe Law Director, and Carrie L. Charles, City of
Chillicothe Assistant Law Director, Chillicothe, Ohio, for Appellee.


Hoover, P.J.
        {¶1}     Defendant-appellant, Jason Timothy Link (“Link”), appeals from a judgment of

conviction entered by the Chillicothe Municipal Court pursuant to a bench verdict finding Link

guilty of disobeying the instructions of a traffic control device while driving a vehicle. For the

reasons that follow, we reverse the judgment of the trial court.


                                    I. Facts and Procedural History


        {¶2}     On May 12, 2017, Link was stopped for allegedly running a stop sign at the

intersection of Polk Hollow Road and US-50 in Ross County, Ohio. Link was cited for

disobeying the instructions of a traffic control device, i.e., a stop sign, while driving a vehicle, in

violation of R.C. 4511.12. The roadway on which Link was operating his vehicle, Polk Hollow
Ross App. No. 17CA3602                                                                                  2


Road, was marked with a stop sign but did not have a marked “stop bar” or “crosswalk”. The

stop sign is set back from the intersection by approximately 28 feet.

           {¶3}     At a bench trial, Trooper Efaw with the Ohio State Highway Patrol and Link

apparently provided conflicting testimony as to whether Link stopped at the stop sign. Because

the full transcript was not ordered, the record on appeal does not contain a transcript of Efaw or

Link’s exact testimony. A dashcam video from Trooper Efaw’s cruiser was also played for the

trial court. The dashcam video was also not provided with the appellate record.

           {¶4}     At the conclusion of the bench trial the trial court found Link guilty, noting as

follows1:


           COURT: Alright, we’re back on the record in Case TRD1703962, the State

           against Jason Link. I’ve had a chance to review the video a few more times to try

           to see if it’s any better indication of what it shows, and frankly I can’t tell for sure

           much more than what I’ve already seen. It does appear that the stop sign is back a

           little ways from the intersection and I’ll accept your measurement, Mr. Link, that

           it’s 28 feet. Looks like to be about that far in the video. I don’t see a cross walk or

           a stop bar anywhere marked on the roadway, and it does appear that your car is

           moving before the stop sign. If you stopped, you didn’t stop right at the stop sign,

           but I can’t tell more than a few feet before the stop sign what your car is doing

           from the video. So, and I can’t tell how far the officer saw before the stop sign

           either, because I don’t think she testified to that. She just said that she saw the car

           rolling up through the stop sign and making a turn, which it does. So I think it’s

           possible that you stopped and I suspect you probably did because I don’t think


1
    The following ruling was provided in the partial transcript transmitted on appeal.
Ross App. No. 17CA3602                                                                         3


      you’d lie to me about it. I won’t say I’ve never heard a lie in the court room

      before. Alright, so the charge here is a charge of violating a traffic control device

      in violation of 4511.12, which seems like an odd charge to start with, but that

      section simply says, “no pedestrian, driver of a vehicle, operator of a streetcar or

      trackless trolley shall disobey the instruction of any traffic control device placed

      in accordance with this chapter unless at the time otherwise directed by a police

      officer.” So I assume we’re talking about a stop sign and then there is a section of

      the law that deals with stop signs, which is 4511.43 which says, “except when

      directed to proceed by a law enforcement officer, every driver of a vehicle or

      trackless trolley approaching a stop sign shall stop at a clearly marked stop line,

      but if none, before entering the cross walk on either side of the intersection or if

      none, at the point nearest the intersection roadway where the driver has a view of

      approaching traffic on the intersecting roadway before entering it. After having

      stopped, the driver shall yield the right of way to any vehicle in the intersection or

      approaching on another roadway so closely as to constitute an immediate hazard

      during the time the driver is moving across within the intersection or junction of

      roadways.” Frankly, Mr. Link, you’re probably in violation of that, technically in

      violation of that statute because, although the language is a little bit confusing, it

      says you must stop at the point nearest the intersecting roadway where you have a

      view of approaching traffic, which means I guess you would have to pull right up

      the edge and stop there before going. Clearly, you didn’t do that. You stopped

      back prior to the stop sign and if you did that though, you didn’t have a clear view

      of traffic. I’m not sure why the law would require you to stop again, but
Ross App. No. 17CA3602                                                                           4


      apparently that’s the way the statute is written. So, I guess I have to find you

      guilty on the charge and I do. But given the situation, I’m not going to impose a

      fine and in fact, I’ll even waive the court costs because I believe that you likely

      did stop, even though it was a ways, at least 30 feet back from the intersection.


      ***


      MR. LINK: With all due respect, obviously you know the law much better than I

      do. If the law states that you have to have a clear sight line, Polk Hollow Road, is

      not a road that I travel all that frequently, but there’s a very clear sight line at the

      stop sign to the left. You can see at least a quarter of a mile down the road. If

      there’s no stop line, if there’s no cross walk, I’m not sure how the new charge that

      you’re charging me with comes into play[?]


      COURT: Well, I guess you’re going to quibble with me on that and that’s fine.

      I’m not charging you with a new charge. I am interpreting the charge that you

      were charged with. You know, I’m interpreting it in the way that the statute is

      written with respect to stop signs because I find that the stop sign is a traffic

      control device and specifically, when you stop for a stop sign, you’re required to

      stop at the stop bar, the cross walk, or if those aren’t there, at a point nearest the

      intersection. You didn’t. You stopped at least 30 feet before the intersection.


      MR. LINK: So, what would the point nearest the intersection be?


      COURT: Well, that’s a good question. And it’s not specified in the statute.
Ross App. No. 17CA3602                                                                          5


      MR. LINK: And that’s why I’m asking the questions I’m asking because I’m

      trying to understand why I’m being charged with something, Number 1 other than

      what I was charged with by the trooper, and Number 2 trying to understand why

      you’re charging me with that when it’s not clear and understandable even to

      yourself, as you’ve admitted, what the statute really says or doesn’t say.


      COURT: Well, I think if you had stopped within a few feet or 10 feet of the

      intersection, I’d say that’s fine. But you stopped at least two car lengths before the

      intersection.


      MR. LINK: I stopped at the stop sign, which is where I always


      COURT: No, you didn’t stop at the stop sign. You stopped before the stop sign.

      Because I can see on the video that, I can’t judge the distance specifically, but

      there is a gap between where I can first see your car and the stop sign and your car

      is moving when I first see it. I can see it moving coming to the stop sign, passing

      the stop sign, and going out. So, you didn’t stop right at the stop sign. You

      stopped prior to the stop sign and I can’t say whether it was 3 feet, 5 feet, 6 feet,

      or 10 feet. But it was before the stop sign, so you’re at least 30 feet from the

      intersection, if your measurement is correct. If it’s 28 feet to the stop sign, you’re

      at least 30 feet before the intersection. You know, obviously you disagree with

      my decision. That’s fine. Frankly, I sort of, I don’t like the decision I’m making,

      but I don’t know how else to interpret the statute. I don’t think 30 feet is the point

      nearest the intersection to stop. So technically, as I said, you violated the statute,

      but taking all that into consideration, as I said, I’m not going to impose a fine. I’ll
Ross App. No. 17CA3602                                                                                 6


       waive the court costs. So you won’t owe anything, but I guess you will get a

       conviction on your record. * * *


Link then filed this appeal.


                                      II. Assignments of Error


       {¶5}    Link, appearing pro se, assigns the following errors for our review:


Assignment of Error I:

       There was no audio available for the dashcam video provided by the State during
       the trial.
Assignment of Error II:

       Lack of clear evidence of guilt.
Assignment of Error III:

       Application of a different section of the legal code in finding guilt, then defendant
       was charged with.
Assignment of Error IV:

       Verdict of guilty rendered, with fines and court costs being waived.


                                       III. Law and Analysis


       {¶6}    Because determination of Link’s third assignment of error is dispositive of this

case, we address the assignments of error out of order. In his third assignment of error, Link

essentially contends that the trial court erred in finding him guilty of disobeying the instructions

of a traffic control device even though it also determined that he had stopped at or just prior to

the stop sign. We construe this assignment of error as a challenge to the trial court’s

interpretation of the revised code.
Ross App. No. 17CA3602                                                                                  7


       {¶7}    Generally, the interpretation of a statute involves a purely legal question. Thus, an

appellate court will conduct a de novo review of a trial court’s judgment interpreting a statute

and will afford no deference whatsoever to a trial court’s interpretation. Oliver v. Johnson, 4th

Dist. Jackson No. 06CA16, 2007-Ohio-5880, ¶ 5. “The primary goal of statutory construction is

to ascertain and give effect to the legislature’s intent in enacting the statute.” State v. Lowe, 112
Ohio St. 3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9. “If the meaning of a statute is

unambiguous and definite, it must be applied as written and no further interpretation is

necessary.” State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn., 74 Ohio St. 3d 543,

545, 660 N.E.2d 463 (1996). But, if a statute is ambiguous, “further interpretation is

necessary.” State v. Chappell, 127 Ohio St. 3d 376, 2010-Ohio-5991, 939 N.E.2d 1234, ¶ 16. A

statute is ambiguous if its language is susceptible to more than one reasonable

interpretation. See State ex rel. Toledo Edison Co. v. Clyde, 76 Ohio St. 3d 508, 513, 668 N.E.2d
498 (1996).

       {¶8}    “Only if a statute is unclear and ambiguous, may we interpret it to determine the

legislature’s intent.” State v. Thornsbury, 4th Dist. Lawrence No. 12CA9, 2013-Ohio-1914, ¶ 8.

R.C. 1.49 provides that if a statute is ambiguous, in determining the intention of the legislature,

we “may consider among other matters: (A) The object sought to be attained; (B) The

circumstances under which the statute was enacted; (C) The legislative history; (D) The common

law or former statutory provisions, including laws upon the same or similar subjects; (E) The

consequences of a particular construction; [and] (F) The administrative construction of the

statute.” Under R.C. 1.42, we must read words and phrases in context and construe them

according to the rules of grammar and common usage unless they have acquired a technical or

particular meaning.
Ross App. No. 17CA3602                                                                                  8


       {¶9}    Link was charged with violating R.C. 4511.12(A), which provides that no driver

of a vehicle “shall disobey the instructions of any traffic control device placed in accordance

with [R.C. Chapter 4511], unless at the time otherwise directed by a police officer.” Here, the

device was a stop sign, and R.C. 4511.43(A) contains the instructions for it that the trial court

concluded Link did not follow. R.C. 4511.43(A) states:


       Except when directed to proceed by a law enforcement officer, every driver of a

       vehicle or trackless trolley approaching a stop sign shall stop at a clearly marked

       stop line, but if none, before entering the crosswalk on the near side of the

       intersection, or, if none, then at the point nearest the intersecting roadway where

       the driver has a view of approaching traffic on the intersecting roadway before

       entering it. After having stopped, the driver shall yield the right-of-way to any

       vehicle in the intersection or approaching on another roadway so closely as to

       constitute an immediate hazard during the time the driver is moving across or

       within the intersection or junction of roadways.


       {¶10} The trial court specifically found that there was no “stop bar” or “crosswalk” on

the roadway, but that Link disobeyed the instructions of a traffic control device, i.e., a stop sign,

because he failed to stop at the point nearest the intersecting roadway.

       {¶11} There is little guidance available regarding the common, ordinary, and accepted

meaning of what it means to stop “at the point nearest the intersecting roadway where the driver

has a view of approaching traffic on the intersecting roadway before entering it.” A review by

this writing judge reveals no published case law from the Ohio Supreme Court or any other Ohio

court addressing the proper interpretation of what it means to stop at the point nearest the

intersecting roadway where the driver has a view of approaching traffic on the intersecting
Ross App. No. 17CA3602                                                                               9


roadway. A cursory reading of the language can mean a multitude of things depending on the

reader. Accordingly, we conclude that R.C. 4511.43(A)’s requirement that a motorist stop “at the

point nearest the intersecting roadway where the driver has a view of approaching traffic on the

intersecting roadway before entering it” is reasonably susceptible to more than one

interpretation.

       {¶12} Because we conclude that the statute is unclear and ambiguous, we must apply the

principles of statutory interpretation to determine what R.C. 4511.43(A) requires of a motorist

when a stop sign is not accompanied by a marked stop line or crosswalk. To determine the

General Assembly’s legislative intent, we will consider the consequences of a particular

construction of the statute, and the object sought to be obtained by the statute. R.C. 1.49(A) and

(E).

       {¶13} We conclude that the General Assembly did not intend that motorists stopping

well past the marked stop sign and at the point nearest the intersection would constitute

compliance with R.C. 4511.43(A). Rather, we hold that when the stop sign is not accompanied

by a marked stop line or crosswalk, the motorist must stop his or her vehicle at the point nearest

the stop sign where they have a clear view of approaching traffic on the intersecting roadway.

       {¶14} First, if we were to interpret the statute to require a motorist to stop numerous feet

past the stop sign and at the brink of the intersection, the consequence would be to put many

motorists and pedestrians in perilous situations. Stopping so close to the intersection could make

for unsafe road conditions. It is illogical that the General Assembly would want to establish a

stopping point for a motorist that would put them, pedestrians, and other motorists in danger.

       {¶15} “[T]he object sought to be attained in regulating Ohio’s [roadways] is the safety

of motorists and pedestrians” State v. Miller, 3d Dist. Marion No. 9-14-50, 2015-Ohio-3529, ¶
Ross App. No. 17CA3602                                                                              10


22. As previously discussed, interpreting R.C. 4511.43(A) to permit motorists to stop well past a

marked stop sign and at the verge of an intersecting roadway does not further that purpose.

“[T]he purpose of a stop-sign statute is ‘to require a vehicle to stop before it is in position where

it could impede or hit pedestrians who might be in a crosswalk, or cross-traffic that could be in

an intersection.’ ” Id., quoting State v. Daniels, 158 So. 3d 629, 631 (Fla.2014). Stop signs are

also commonly used to protect other motorists by providing a stopping point at which a vehicle

must stop to allow ample room for large vehicles to complete turns at an intersection. Id.

Accordingly, we believe our interpretation of R.C. 4511.43(A) most readily furthers the General

Assembly’s purpose in enacting the statute.

       {¶16} Again, we conclude that when the stop sign is not accompanied by a marked stop

line or crosswalk, the motorist must stop his or her vehicle at the point nearest the stop sign

where they have a clear view of approaching traffic on the intersecting roadway.

       {¶17} Based on that conclusion, we hold that the trial court erred in finding that Link

was required to stop well past the stop sign and at the point nearest the intersection. And because

the trial court found that Link stopped at or just behind the stop sign, we further conclude that

Link did not violate R.C. 4511.12 or R.C. 4511.43.

       {¶18} We further note that even if our interpretation of the statute is erroneous, Link still

cannot be held criminally liable of violating R.C. 4511.12 because the stop sign at issue was not

properly placed.

       {¶19} R.C. 4511.11(D) requires all traffic control devices to conform to the Ohio

Manual of Uniform Traffic Control Devices (hereinafter the “OMUTCD”). R.C. 4511.12

prohibits enforcement of an alleged traffic violation “if at the time and place of the alleged

violation an official sign is not in proper position and sufficiently legible to be seen by an
Ross App. No. 17CA3602                                                                                11


ordinary observant person.” Thus, R.C. 4511.12 “creates a legal excuse for the criminal

violation.” White v. Ohio Dept. of Transp., 56 Ohio St. 3d 39, 43, 564 N.E.2d 462 (1990). The

section of the OMUTCD dealing with the proper placement of stop signs states that “the STOP

or YIELD sign shall be located as close as practical to the intersection it regulates * * *.”

OMUTCD, Section 2B.10 (2012 Ed.).

        {¶20} Here the trial court determined that the stop sign was placed approximately 28

feet from the intersection it regulates. Even though Link stopped at or just prior to the stop sign,

the trial court found that he should have stopped within 3 to 10 feet of the intersection in order to

comply with R.C. 4511.12 and 4511.43(A). Thus, if the trial court’s interpretation of the statute

is correct, the stop sign at issue in this case should have been placed much closer to the

intersection in order to conform to the OMUTCD. It does not appear from the limited record on

appeal that the stop sign could not have been placed much closer to the intersection. Under these

particular circumstances, the traffic control laws could not be enforced against Link.

        {¶21} Having interpreted the relevant statutes, and considered the factual findings of the

trial court, it is clear that Link did not disobey a traffic control device, or alternatively, should not

be held criminally liable for disobeying a traffic control device because of the improper

placement of the device. Therefore, we sustain Link’s third assignment of error. Link’s

remaining assignments of error are rendered moot. See App.R. 12(A)(1)(c).


                                           IV. Conclusion


        {¶22} Having sustained Link’s third assignment of error, the judgment of the trial court

is reversed. We further remand this matter to the trial court with instructions to enter a verdict of

not guilty.
Ross App. No. 17CA3602                                                                         12


                                       JUDGMENT REVERSED AND CAUSE REMANDED.


Harsha, J., concurring in judgment only:


       {¶23} I agree that the trial court erroneously convicted Mr. Link but base my vote to

reverse upon finding merit in Link’s second assignment of error.
Ross App. No. 17CA3602                                                                          13


                                     JUDGMENT ENTRY

        It is ordered that the JUDGMENT IS REVERSED AND THIS CAUSE IS REMANDED
for further proceedings consistent with this opinion. Appellee shall pay the costs.

       The Court finds that reasonable grounds existed for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Chillicothe
Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Harsha, J.: Concurs in Judgment Only with Opinion.
McFarland, J.: Dissents.


                                              For the Court


                                              By: ____________________________
                                                  Marie Hoover, Presiding Judge




                                    NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.